Citation Nr: 1116181	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-337 43A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to a higher (compensable) initial disability rating for service-connected bilateral plantar fasciitis with right heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1997 to November 1997, and from December 2004 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a July 2007 decision, the Salt Lake City RO granted service connection and assigned an initial noncompensable (0 percent) rating for both bilateral foot disability and migraine headaches, effective February 28, 2006, the first day after the Veteran separated from active service.  

In July 2008, the Veteran entered a notice of disagreement (NOD) with the initial ratings assigned in the July 2007 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for bilateral plantar fasciitis and migraine headaches, the Board has characterized these issues as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in a March 2009 rating decision during the initial rating appeal, the Salt Lake City RO granted a 30 percent rating for migraines effective February 28, 2006, the day after the Veteran separated from active service.  Although the RO granted a higher 30 percent rating for migraines for the entire initial rating period, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2011, a Board videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's service-connected migraine headaches manifested prostrating attacks occurring, at worst, 3 times a week, but not frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the entire period of initial rating appeal, the Veteran's service-connected bilateral plantar fasciitis manifested mild tenderness with manipulation of the right arch, but not moderate symptoms with weight-bearing line over or medial to the great toe or inward bowing of the tendo achillis.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for an initial disability rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2010).

2.  For the entire initial rating period, the criteria for an initial compensable disability rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.71a, 
DC 5299-5276 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Concerning the appeal for higher initial ratings for migraine headaches and bilateral plantar fasciitis, because it is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for migraines and bilateral foot disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of rating migraine headaches and bilateral plantar fasciitis.  VA provided the Veteran with examinations in September 2006, April 2007, and March 2009.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran failed to report to scheduled VA examinations in November 2009 and November 2010.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon a veteran to submit to a VA examination if a veteran is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  By the Veteran's failure to report for the scheduled examinations, the Veteran has not satisfied his responsibilities in the development of his claim.  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that no further assistance to the Veteran in developing the facts pertinent to the duty to assist is required.  Controlling law provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Disability Rating for Migraine Headaches

The Veteran is in receipt of a 30 percent initial rating for service-connected migraine headaches for the entire initial rating period under the provisions of 
38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating  and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 30 percent for service-connected migraine headaches, for the entire initial rating period.  For the entire period of initial rating appeal, the Veteran's service-connected migraine headaches manifested prostrating attacks occurring, at worst, three times a week, but not frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as required for a higher disability rating of 50 percent under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

In September 2006, on VA examination, the Veteran reported experiencing migraine headaches once every 3 weeks.  The Veteran reported that the headaches were preceded by black dots within her visual field, followed by the onset of a throbbing headache that lasted 1 to 4 hours.  The VA examiner reported that the Veteran was not receiving any current treatment for the migraine headaches.  The VA examiner diagnosed migraine headaches and opined that there was no significant effects on occupation or daily activities.  

A February 2007 VA Clinic Note reported 1 to 2 migraine headaches per month.  In an April 2007 VA examination, the Veteran reported experiencing migraine headaches 3 to 4 times a week, with symptoms of photophobia (excessive sensitivity to light) and phonophobia (excessive sensitivity to sound).  The Veteran also reported being fired from her job because of missing work due to migraines.  The VA examiner diagnosed migraine headaches and reported prostrating episodes 2 to 3 times per week; each episode lasted 45 minutes to 1 hour.  

In March 2009, on VA examination, the Veteran reported experiencing migraine headaches once a week, where she was completely prostrated for 45 minutes, had light and sound sensitivity, and experienced nausea and vomiting once the migraine headache subsided.  The Veteran also reported an emergency room visit where she was given an injection and was placed in a dark room until the migraine headache subsided.  The VA examiner diagnosed migraines and reported that the Veteran was 
90 percent successful in treating the headaches within 45 minutes.

In the May 2009 Medical Evaluation Board Narrative, the medical examiner reported headaches 1 to 2 times per week.  During the headaches, the Veteran suffered from photophobia and phonophobia and if the headache was severe enough, the Veteran was forced to lie down.  

In the March 2011 Board hearing, the Veteran testified that she experiences 
2 to 3 migraine headaches per week, where she is incapacitated from 20 minutes to 1 hour, but then is able to resume her daily routine after the migraine headache subsides.  The Veteran also testified that she goes to the hospital twice a month to receive injections to treat the migraine headaches.  The Veteran's spouse testified that he has had to pick the Veteran up approximately ten times over the past year from various locations, because the migraine headaches prevented the Veteran from being able to drive herself.  The Veteran testified that she was fired from a job due to the migraine headaches, but also testified that she has not lost any money or time from work because of the migraine headaches.  

Based upon these findings, the current evaluative framework of the assignment of a 30 percent rating for migraine headaches should remain in effect.  While the Veteran reports experiencing 2 to 3 prostrating attacks per week, as indicated, the evidence must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability to warrant a rating in excess of 
30 percent.  The record shows that the Veteran's symptoms do not meet these criteria at any time during the initial rating period.  

For the entire initial rating period, the Veteran has reported suffering completely prostrating attacks, at worst, three times per week.  In the March 2009 VA examination, the VA examiner reported that the Veteran was 90 percent successful in treating the headaches within 45 minutes.  In the March 2011 Board hearing, the Veteran testified that she was able to resume a normal day after the prostrating attacks occurred.  During the March 2011 Board personal hearing, the Veteran also testified that she has not lost any money or time from work because of the migraine headaches.  For these reasons, the Board finds that the criteria for a higher initial rating in excess of 30 percent for migraine headaches under DC 8100 have not been met for any period.  38 C.F.R. § 4.124a.


Initial Disability Rating for Bilateral Plantar Fasciitis

The Veteran is in receipt of a noncompensable rating for service-connected bilateral plantar fasciitis for the entire initial rating period under the provisions of 38 C.F.R. 
§ 4.71a, DC 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27 (2010).  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Rating Schedule, but are rated by analogy to similar disabilities under the Rating Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  Here, the Veteran's plantar fasciitis has been rated under DC 5276.

DC 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 
50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for service-connected bilateral plantar fasciitis, for the entire initial rating period.  For the entire period of initial rating appeal, the Veteran's service-connected bilateral plantar fasciitis manifested mild tenderness with manipulation of the right arch, but did not more nearly approximate moderate symptoms with weight-bearing line over or medial to the great toe or inward bowing of the tendo Achillis, as required for a higher disability rating of 10 percent under Diagnostic Code 5276.  38 C.F.R. § 4.71a. 

In September 2006, on VA examination, the Veteran reported experiencing severe pain in both feet.  The Veteran also reported being treated with steroid injections.  Radiographs of both feet revealed tiny calcaneal spurs bilaterally at the plantar surfaces; the VA examiner diagnosed bilateral plantar fasciitis.  The VA examiner opined that the Veteran's bilateral plantar fasciitis did not have a significant impact on occupational or daily activities.  In the February 2007 VA Clinic Note, the VA examiner reported mild pain in the lower extremities with good range of motion; the VA examiner diagnosed bilateral plantar fasciitis and recommended better foot support, ice, and rest.

In April 2007, on VA examination, the Veteran reported bilateral foot pain every morning, lasting for up to 1 hour.  The Veteran also reported pain from prolonged standing and sitting.  The VA examiner reported that the Veteran was recommended tennis shoes, but they did not provide relief.  On physical examination, the Veteran's feet demonstrated bilateral pes planus with weightbearing.  The bilateral arches were tender on palpation, especially at the medial calcaneal region.  The bilateral arches were maintained without weightbearing, but disappeared with weightbearing and the Achilles tendon angle was normal and was maintained with and without weightbearing.  Dorsiflexion was 20 degrees and plantar flexion was 
45 degrees without pain.  The VA examiner also reported a mild increase in callus formation on the medial toe; the VA examiner diagnosed bilateral plantar fasciitis with pes planus.  

In March 2009, on VA examination, the Veteran reported being prescribed gel pads and socks to treat the bilateral plantar fasciitis.  The Veteran also reported sharp needle-like pain on prolonged sitting and standing and flare-ups that occurred at least once a month and lasted up to 2 weeks.  On physical examination, the VA examiner reported dorsiflexion 20 degrees and plantar flexion 45 degrees, without pain, with no additional losses of range of motion in the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The VA examiner also reported tenderness with manipulation of the right arch, arches were maintained with and without weightbearing bilaterally, and the Achilles tendon angle was maintained bilaterally with and without weightbearing.  The VA examiner also reported abnormal weightbearing callus formation with mainly medial calcaneal callus and slight cracking, which was mild in nature.  The VA examiner diagnosed bilateral plantar fasciitis with right calcaneal heel spur.  

In the March 2011 Board hearing, the Veteran testified that she experiences constant pain in her feet.  The Veteran also testified that she experiences tingling and numbness of her feet, ankle swelling, and trouble sleeping because of the constant pain in the feet.

Based upon these findings, the current evaluative framework of the assignment of a noncompensable (0 percent) rating for bilateral foot disability should remain in effect.  While the Veteran reports experiencing constant pain in the feet, as indicated, the evidence must exhibit moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral, to warrant a compensable rating.  The record clearly shows that the Veteran's symptoms do not meet these criteria at any time during the initial rating period.  

A veteran is entitled to a compensable rating under DC 5276 if a foot disability is manifested by "moderate" symptomatology.  See 38 C.F.R. § 4.71a, DC 5276.  The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

For the entire initial rating period, the Veteran has manifested full range of motion of the ankle, without pain.  There is also no competent evidence showing inward bowing of the tendo achillis.  The March 2009 VA examination reported the arches were maintained with and without weightbearing bilaterally.  In the March 2009 VA examination, the VA examiner also reported that orthopedic socks, inserts, and gel pads have alleviated some of the pain associated with the plantar fasciitis.  In the March 2011 Board hearing, the Veteran testified that the pain in the feet occurs after prolonged standing or sitting and is alleviated by stretching.  

In short, the medical and lay evidence consistently describes the Veteran's bilateral plantar fasciitis as "mild" manifested by complaints of pain and tenderness, which are partially alleviated with orthotics, ibuprofen, and exercises.  For these reasons, the Board finds that the criteria for compensable rating for bilateral plantar fasciitis have not been met for any period.  38 C.F.R. § 4.71a, DC 5276.

The Board has also looked at other diagnostic codes for the Veteran's bilateral plantar fasciitis that could grant a more favorable rating.  These diagnostic codes, which include weak foot (DC 5277), claw foot (DC 5278), metatarsalgia 
(DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe 
(DC 5282), and malunion or nonunion of the tarsal or metatarsal bones (DC 5283) are inapplicable here because the medical evidence does not support diagnoses for any of these disabilities.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual 

disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the symptoms and impairment of the Veteran's service-connected migraine headaches and bilateral plantar fasciitis.  The service-connected migraine headaches rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for the prostrating episodes, constant headaches, and adverse effect on daily activities, including economic inadaptability.  The service-connected bilateral plantar fasciitis rating criteria also reasonably describe the Veteran's disability level and symptomatology.  They account for the foot pain on prolonged standing and sitting and the adverse effects on daily activities.  

Because the schedular rating criteria is adequate to rate the Veteran's service-connected migraine headaches and bilateral plantar fasciitis, there is no exceptional 

or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating in excess of 30 percent for migraines is denied.

An initial compensable disability rating for bilateral foot disability is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


